Title: Abigail Adams to John Adams, 15 April 1780
From: Adams, Abigail
To: Adams, John



My dearest Friend

April 15 1780


By Mr. Guile who is bound to Amsterdam and from thence to France, I embrace this opportunity of writing to you; and inquiring after your welfare. Mr. Guile was the Bearer from Mrs. Dana who received them, of the first Letters I received from you. I wish he may be the safe conveyer of mine to you.
I have written to you various times since your absence, but have never had one direct conveyance to France, and I am apprehensive I shall hear but very seldom from you, unless you convey your Letters by way of Spain and Holland. Be sure not more than once a year, which is a situation I deprecate. Experience has however taught me more patience, tho it has not lessend my anxiety, or my affection. I wish to know your situation, and to hear of your welfare and happiness, I have philosophized so long upon my own that I have brought my mind to a patient acquiescence in it. The social and tender affections have been sacrificed to it, yet the agitation of my mind and spirits, has debilitated my faculties and impaired my Health but I find myself at the same time less attached to the world and the enjoyments of it, whether I am better fitted for an other is a matter I am not resolved in.
I have been very fortunate in receiving all your Letters from Spain. I have traced and followed you upon the Maps through all your peregrinations. It has been a pilgrimage indeed, and the care of the children must have added greatly to your anxiety. I cannot wish to have shared with you as it would have been an additional Burden to you.
I have received by Capt. Babson the articles you orderd for me. Mr. Guardoqui has given in his commissions and Mr. Tracy & Co. the freight, which I esteem very kind in them as I find 15 per cent freight was paid out of articles imported in the same vessel by others.
All the articles you were so kind as to send me were very acceptable. The tumblers came safe. They were all of one size. I should have rather had a part in wine Glasses, but nothing comes amiss. The Linnens tho rather coars were an article I stood in great need of, and they are in great demand here. The Tea proves of the best kind, the Hankerchiefs will turn to good account sold for hard Money, the only currency that can be delt in without immense loss. I do not wish to tell you the state of our currency, you may learn it by word of mouth from others.
I am about purchaseing an article which you directed me to, and for which you gave me Liberty to draw upon you for payment. I shall only do it in part. The remittance lately made me in hankerchiefs only would make the purchase, but as the person would gladly take Bills for the whole, I thought I would give one for a part as the risk would be his, and pay the remainder here.
I would not have drawn even for that, but I have some prospect of making a purchase of the House and land, belonging formerly to Natell. Belcher who died this winter. I have been trying to agree with the Heir, he asked the moderate price of 20 thousand Dollors when exchange was at 30, it is now 60 and he doubles his demand. There are several persons very eager to purchase it, which has determined the owner to put it up to vendue, if he does shall endeavour to buy it. People here tell me that it was formerly valued at a hundred pounds Lawfull money. It is not so good now as then, yet I should have ventured to have exceeded that price as it would accommodate this place so well, if I could have done any thing with him, but he was more distracted in his hard money price than in his paper. If he puts it up to vendue, believe that will be the best chance for obtaining it.

Mr. C. Tufts has left with me a list of a Number of articles which I enclose, which he wants for his own use, and 7 Louis D’ors, but asked it as a favour that I would keep the money and let his risk be but once. I ventured to do it, as I enclose a set of Bills of a much larger amount from which I knew you could deduct the sum if you pleased. I should be obliged if you will order me 12 Ells of Led coulourd Lutestring and 12 of black and white changeable with half a peice of black ribbon and a peice of Narrow about 4 sols per yard with 3 yards of plain black Gauze and 3 of figured.
If you should think proper not to deduct the 7 Louis from the Bills you will please to order the remainder remitted in common Calico and hankerchiefs which are the most saleable articles here. I request at the same time that you would not straiten yourself for supplies to me, especially whatever you may esteem a superfluity.
Your Brother I fear will very soon become a widower. It appears to me and to others that his wife is far gone in a consumption. Your Mother is in tolerable Health tho much broken I think with the Severity of the winter which has been very unfavourable to people in years. The old gentleman is almost helpless.
All the rest of our Friends are well. Publick News you will learn from the papers.
Some vessel or other will sail for France soon by which I shall again write. The Spring is advanceing fast, which after the rigour of a Canadian Winter is more particuliarly agreable to those who do not feel that Lassitude from it; which anxiety of mind, confinement, and want of exercise produce in your ever affectionate

Portia

